IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                            NO. AP-76,841


                      EX PARTE ALBERT IBBARRA SALAS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 0847394D IN THE 372ND DISTRICT COURT
                              FROM TARRANT COUNTY


        Per curiam.

                                             OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to thirty years’ imprisonment. The Second Court of Appeals affirmed his

conviction. Salas v. State, No. 02-04-00280-CR (Tex. App.–Fort Worth 2005, no pet.).

        Applicant contends that his appellate counsel rendered ineffective assistance because he

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition pro se for discretionary review.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                      2

has entered findings of fact and conclusions of law that appellate counsel failed to advise Applicant

of his right to petition for discretionary review pro se. The trial court recommends that relief be

granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Second Court of Appeals in case number 02-04-

00280-CR that affirmed his conviction in cause number 0847394D from the 372nd District Court

of Tarrant County. Applicant shall file his petition for discretionary review with this Court within

30 days of the date on which this Court’s mandate issues. Applicant’s remaining claim is dismissed.

Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).



Delivered: August 22, 2012
Do not publish